 



Exhibit 10.40
Amegy Bank National Association
PURCHASE AND SALE AGREEMENT/SECURITY AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT/ SECURITY AGREEMENT (this “Agreement”) is
made by and among AMEGY BANK NATIONAL ASSOCIATION, a national banking
association (“Purchaser”) and VIEWCAST.COM, INC. also dba VIEWCAST CORPORATION
and OSPREY TECHNOLOGIES, INC. and VIDEOWARE, INC. (whether one or more,
“Seller”).
     WHEREAS, Seller desires from time to time to sell accounts receivable and
other rights to Purchaser, thereby engaging in account purchase transactions as
set forth in Sections 306.001(1) and 306.103 of the Texas Finance Code; and
     WHEREAS, the parties desire to enter into an agreement which will control
their course of dealing with respect to the purchase and sale of such accounts
receivable and other rights;
     NOW, THEREFORE, Purchaser and Seller do hereby agree, in consideration of
the mutual promises herein contained, as follows:
     Section 1. Purchase and Sale of Accounts Receivable and other Rights.
Seller hereby sells, assigns, transfers, conveys and delivers to Purchaser, and
Purchaser hereby purchases and receives from Seller free and clear of any liens
or Disputes (as defined below), all rights, title and interests of Seller in the
accounts receivable and other forms of rights to payment described on Schedule
“A” attached hereto and made a part hereof (the specific accounts receivable and
rights to payment described on Schedule “A” being herein called the
“Receivables”). Seller represents and warrants that true and correct copies of
the invoices for the Receivables are attached to Schedule “A”. Future purchases
and sales of accounts receivable and other rights will be based on the
completion and execution of additional schedules in form similar to Schedule
“A”. Upon execution by both Purchaser and Seller (or any one of Seller, if more
than one) of such a schedule, the accounts receivable or other rights described
therein shall become Receivables subject in all respects to the terms of this
Agreement. Any amounts advanced by Purchaser pursuant to any future purchase and
sale of accounts receivable and other items will be deemed to be a future
advance by Purchaser, and the corresponding obligations of the Seller with
respect to such accounts receivable and other rights shall be deemed to be an
obligation covered by this Agreement. Notwithstanding the creation of a security
interest herein, as defined below, Purchaser shall not be a fiduciary of Seller,
and the relationship of the parties hereto shall be that of Purchaser and Seller
of accounts, and not that of lender and borrower.
     Section 2. Charge-Back; Repurchase Obligation.
Purchaser shall have the right to charge back any Receivable to Seller and
Seller shall have the obligation to repurchase such Receivable (“Charge-Back”),
if (a) the Receivable is not paid to Purchaser within 90 days from date of
purchase by Purchaser, or (b) any Dispute arises with respect to such
Receivable, or (c) Seller or Purchaser discovers or determines that any
representation or warranty made by Seller in this Agreement or in any document
executed in connection with this Agreement (the “Purchase Documents”) is false
or misleading, or (d) Seller breaches any covenant or agreement contained in
this Agreement or in any Purchase Document or is otherwise in default hereof.
“Dispute,” as used herein, means any dispute, deduction, claim, offset, defense
or counterclaim of any kind pertaining to the Receivable or to the goods or
services giving rise thereto asserted by the party obligated thereon, regardless
of the final outcome or merit thereof. Upon Charge-Back of any Receivable,
Seller shall pay to Purchaser on demand an amount equal to the Gross Amount of
the Receivable (the face amount of the Receivable), less rebate of Discount, if
any, less any payments made on such invoice to Purchaser. Purchaser may, in its
discretion, in addition to the right of setoff which is hereby retained,
subtract all or any portion of such amount from any refund, rebate or other
obligation owed by Purchaser to Seller, subtract such amount from the Purchase
Price for the next Receivable sold, or otherwise charge Seller for such amount.
Upon Purchaser’s receipt of the amount required by this Section, in collected
funds, ownership of the Receivable shall re-vest in Seller, subject to
Purchaser’s security interest and rights of recoupment and/or setoff.
     Section 3. Invoices; Collection; Power of Attorney.
If requested by Purchaser, Purchaser shall mail all invoices to Seller’s
customers in each instance relating to any Receivable and any other accounts
receivable of Seller, and Seller shall provide the original invoice and one copy
to Purchaser ready for mailing to the customers. All invoices relating to any
Receivable and any other accounts receivable of Seller shall plainly state on
their face in language acceptable to Purchaser that the amounts payable
thereunder are to be paid to a post office box owned and controlled by
Purchaser, to be provided by Purchaser. If requested by Purchaser, Seller agrees
to furnish the original purchase order or other similar documents from Seller’s
customer, evidence of shipment of the related merchandise or performance of
services rendered and a written assignment of any Receivable, all in a form
satisfactory to Purchaser. If requested by Purchaser, all invoices relating to
Receivables and any other accounts receivable shall plainly state on their faces
in language acceptable to Purchaser that the amounts payable thereunder have
been assigned to and are payable directly to Purchaser. If payment is made to
Seller under any circumstance, such payment shall be held in trust by Seller for
Purchaser and shall not be negotiated or commingled in any way with the Seller’s
funds. Within one Business Day after receipt thereof, Seller shall deliver any
such payments to Purchaser in the original form as received by Seller, endorsed
as required by Purchaser. Purchaser is hereby irrevocably authorized to open,
cash, endorse and otherwise collect all

1



--------------------------------------------------------------------------------



 



checks and other forms of payment tendered in payment of each Receivable and in
payment of any other accounts receivable, in the name of and as attorney-in-fact
for Seller, and to direct Seller’s customers to make payment to a different name
and/or location. This power of attorney is coupled with an interest.
     Section 4. Recoupment Rights of Purchaser.
Regardless of whether Seller is in default under this Agreement, Purchaser shall
have the right at all times, in its discretion, to recoup all or any designated
portion of the Obligations (hereinafter defined) or any other amounts which
Seller may owe to Purchaser in such a manner as Purchaser may determine, at any
time and without notice to Seller from:
     (a) any and all deposits (general or special, time or demand, provisional
or final) or other sums at any time credited by or owing from Purchaser to
Seller; and/or
     (b) all or any portion of such amount from any refund, rebate or other
obligation owed by Purchaser to Seller.
     The rights and remedies of Purchaser hereunder are in addition to other
rights and remedies (including, without limitation, to the rights of setoff)
which Purchaser may have.
     Furthermore, in order to satisfy any of the Obligations hereunder,
Purchaser is hereby authorized by Seller to initiate electronic debit or credit
entries through the ACH system to any deposit account maintained by Seller
wherever located.
     Section 5. Transfer of Related Interests.
In addition to the Receivables, Seller hereby sells, assigns, transfers, conveys
and delivers to Purchaser all other rights and interests (but not obligations)
now or hereafter existing in connection with the Receivables, including, but not
limited to liens, security interests and guarantees securing payment of the
Receivables, Seller’s interest in returned goods arising with respect to the
Receivables, and other rights and remedies of Seller related to the Receivables
such as rights of stoppage in transit, replevin, reclamation and lawsuits to
collect the Receivables. If any Receivable is ever represented by a promissory
note or other written evidence of obligation, Seller shall deliver the same to
Purchaser duly endorsed by Seller to Purchaser.
     Section 6. Further Assurances.
Seller agrees to execute and deliver to Purchaser such notices of assignment and
other documents as Purchaser may request to further document the sale and
assignment of Receivables hereunder.
     Section 7. No Obligation to Purchase Further Receivables.
Notwithstanding anything to the contrary contained herein, Seller specifically
acknowledges and agrees that Purchaser has the right to approve or reject future
accounts receivable or other items of any kind proposed for sale under this
Agreement IN ITS SOLE DISCRETION, and no course of conduct shall establish any
commitment to purchase future accounts receivable or other items of any kind.
     Section 8. Terms – Seller’s Customers.
Except as may otherwise be agreed to from time to time, the terms of all
Receivables shall not exceed thirty (30) days. Seller shall not modify or vary
the terms of sale, terms of payment, or location of payment set forth in the
invoice relating to any Receivable without Purchaser’s written consent.
     Section 9. Purchase Price; Discount.
The Purchase Price (herein so called) for the Receivables shall be the Gross
Amount of the Invoice minus the Discount. The “Gross Amount of the Invoice”
shall mean the total invoice amount, including any miscellaneous charges such as
sales taxes and delivery charges, less any early payment or special discounts
offered to Seller’s customer. “Discount” means 15% of the Gross Amount of the
Invoice. The Purchase Price for any Receivable shall be paid only after
execution by Seller and acceptance by Purchaser of a Schedule “A” covering such
Receivable. The Discount shall be deemed fully earned upon purchase of each
Receivable in consideration of the overall manpower, effort and expense
associated with Purchaser’s performance hereunder, which Seller acknowledges is
fair and reasonable consideration for the Discount. Furthermore, Seller agrees
to pay Purchaser a minimum monthly discount fee of two hundred fifty dollars and
no cents ($250.00), beginning the first full month after entering into this
Purchase and Sale Agreement / Security Agreement and funding occurs, as well as
a minimum invoice fee of $N/A. If, however, funding does not occur within 60
calendar days of execution of the Agreement, the minimum monthly discount fee
will nonetheless be paid by Seller and collected by Purchaser for each month
thereafter, as long as the Agreement is in force, and regardless of whether or
not funding occurs in any given month.
     Section 10. Rebate of Discount.
As an inducement for Seller to sell only invoices from which prompt payment can
be expected, Purchaser will remit a rebate of part of the Discount as follows:
If the Receivable is paid within 15 days of purchase by Purchaser, a rebate of
14.80% of the Gross Amount of the Invoice LESS a Variable Discount Amount
(“Variable Discount Amount”) will be remitted to Seller; If the Receivable is
paid within 30 days of purchase by Purchaser, a rebate of 14.60% of the Gross
Amount of the Invoice LESS a Variable Discount Amount (“Variable Discount
Amount”) will be remitted to Seller; If the Receivable is paid within 45 days of
purchase by Purchaser, a rebate of 14.40% of the Gross Amount of the Invoice
LESS a Variable Discount Amount (“Variable Discount Amount”) will be remitted to
Seller;

2



--------------------------------------------------------------------------------



 



If the Receivable is paid within 60 days of purchase by Purchaser, a rebate of
14.20% of the Gross Amount of the Invoice LESS a Variable Discount Amount
(“Variable Discount Amount”) will be remitted to Seller; If the Receivable is
paid within 75 days of purchase by Purchaser, a rebate of 14.00% of the Gross
Amount of the Invoice LESS a Variable Discount Amount (“Variable Discount
Amount”) will be remitted to Seller; If the Receivable is paid within 90 days of
purchase by Purchaser, a rebate of 13.80% of the Gross Amount of the Invoice
LESS a Variable Discount Amount (“Variable Discount Amount”) will be remitted to
Seller; If the Receivable is paid within 120 days of purchase by Purchaser, a
rebate of 8.80% of the Gross Amount of the Invoice LESS a Variable Discount
Amount (“Variable Discount Amount”) will be remitted to Seller.
The Variable Discount Amount shall be computed as Amegy Bank National
Association, Prime Rate (the “Index”) plus 1.50% multiplied by The Purchase
Price of the Receivable divided by 360 multiplied by the number of collection
days. Being a general reference index, the Index is subject to change from time
to time as Amegy Bank National Association may deem appropriate. The Index
change will not occur more often than each day. The Index currently is 8.25%.
Therefore, the initial Variable Discount Amount shall be computed as 9.75%
multiplied by The Purchase Price of the Receivable divided by 360 multiplied by
the number of collection days for such Receivable. The Index has a floor and at
no time shall it be less than 8.25% for the purposes of this agreement. The
Variable Discount Amount is subject to change, with prior notice by telephone or
facsimile notice from Purchaser to Seller. This amount shall in no way be
interpreted or construed as interest but only as a guideline to the Variable
Discount Amount charged.
     Section 11. Security Interest.
For the purpose of securing Purchaser in the payment of the Obligations
(hereinafter defined), Seller hereby grants a lien and security interest to
Purchaser in all assets of any kind or type, now owned or hereafter acquired by
Seller (the “Collateral”), including but not limited to the following:
(a) All now owned or hereafter acquired accounts and accounts receivable,
including but not limited to contracts, notes, drafts, acceptances, instruments,
chattel paper, documents, money, deposit accounts, payment intangibles,
commercial tort claims, and returned or repossessed goods arising from or
relating to any such accounts or accounts receivable and other rights arising
from or by virtue of, or from the voluntary or involuntary sale or other
disposition of, or collections with respect to, or insurance proceeds payable
with respect to, or proceeds payable by virtue of warranty or other claims
against any other person or entity with respect to all or any part of the
property heretofore described, proceeds of inventory, and proceeds and products
of any of the foregoing in any form.
Terms used in clause (a) above have the meanings assigned in the Uniform
Commercial Code as in effect in the State of Texas (the “UCC”). Purchaser shall
have all the rights and remedies provided to a secured party under the UCC.
Seller and Purchaser agree that to the extent Purchaser exercises or is deemed
to exercise its rights under this Agreement as a secured party, Purchaser shall
account for the proceeds of the accounts receivable and Receivables, deal with
the disposition of the accounts receivable and Receivables, and permit Seller to
redeem the accounts receivable and Receivables in the same manner provided for
elsewhere in this Agreement. Purchaser’s compliance with its obligations
regarding collection and/or disposition of Receivables and accounts receivable
and other rights which are described in this Agreement shall fulfill Purchaser’s
duties and obligations as a secured party pursuant to Sections 9.601 through
9.604 of the Texas Business and Commerce Code. Purchaser shall not be deemed to
accept the accounts receivable and Receivables in discharge of Seller’s
obligations to Purchaser unless Purchaser sends Seller express written notice of
Purchaser’s intent to do so.
NOTICE — Pursuant to an agreement between debtor and secured party, debtor has
agreed not to grant a security interest in the collateral, described herein and
in any future commercial tort claims to any other secured party. Accordingly,
the acceptance of any such security interest, except as authorized by secured
party in writing, by anyone other than the above secured party is likely to
constitute the tortious interference with secured party’s rights.
In the event that any entity is granted a security interest in debtor’s accounts
and accounts receivable, including but not limited to contracts, notes, drafts,
acceptances, instruments, chattel paper, documents, money, deposit accounts,
payment intangibles, commercial tort claims, and returned or repossessed goods
arising from or relating to any such accounts or accounts receivable and other
rights contrary to the above security interest, the secured party asserts a
claim to any proceeds thereof received by such entity.
Seller authorizes the Purchaser at any time and from time to time to file any
initial financing statements and amendments thereto that:
          (a) indicate the Collateral as all assets of the Seller or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC, or as being of an
equal or lesser scope or with greater detail;
          (b) contain any other information required by part 5 of Article 9 of
the UCC for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether the Seller is an organization, the
type of organization, and any organization identification number issued to the
Seller and, (ii) in the case of a financing statement filed as a fixture filing
or indicating Collateral as extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates;

3



--------------------------------------------------------------------------------



 



          (c) contain a notification that the Seller has granted a negative
pledge to the Purchaser, and that any subsequent lienholder or potential secured
party may be tortiously interfering with Purchaser’s rights; and
          (d) advises third parties that any notification of Seller’s account
debtors will interfere with Purchaser’s collection rights.
In recognition of the Purchaser’s right to have its attorneys’ fees and other
expenses incurred in connection with this Agreement secured by the Collateral,
notwithstanding payment in full of all Obligations by Seller, Purchaser shall
not be required to record any terminations or satisfactions of any of
Purchaser’s liens on the Collateral unless and until Seller has executed and
delivered to Purchaser a general release in a form acceptable to Purchaser and
substantially similar to that Release attached hereto and made a part hereof as
Exhibit “A”. Seller understands that this provision constitutes a waiver of its
rights under Section 9.513 of the UCC.
Seller shall maintain insurance on the Collateral and all other insurable
property owned or leased by Seller in the manner, to the extent and against at
least such risks (in any event, including but not limited to fire and business
interruption insurance) as usually maintained by owners of similar businesses
and properties in similar geographic areas. All such insurance shall be in
amounts and form and with insurance companies acceptable to Purchaser in its
sole discretion. Seller shall furnish to Purchaser: (a) upon written request,
any and all information concerning such insurance carried; (b) as requested by
Purchaser, loss payable endorsements (or their equivalent) in favor of
Purchaser. All policies of insurance shall provide for not less than thirty
(30) day’s prior written cancellation notice to Purchaser.
Notwithstanding the creation of a security interest herein, Purchaser shall not
be a fiduciary of Seller. The relationship of the parties hereto is that of
Purchaser and Seller of accounts, and not that of lender and borrower.
     Section 12. Creation and Enforcement of Payment “Obligations”.
In the event that Purchaser determines in its sole discretion to Charge-Back any
Receivable(s) in accordance with Section 2 of this Agreement, the amount of the
Charge-Back, together with any costs incurred by Purchaser described in
Section 34 of this Agreement, shall be an obligation secured by the Security
Interest contained in Section 11 of this Agreement. All of the obligations
described in this Section, as well as any other obligation of Seller to
Purchaser whether created heretofore, herewith or hereafter, are defined for
purposes of this Agreement as Seller’s “Obligations”.
     In the event of a Default under Section 13 of this Agreement the
Obligations will bear interest in accordance with Section 15 of this Agreement.
Proceeds of disposition of the Collateral shall be applied to pay the
Obligations in the order specified in Texas Business and Commerce Code
Section 9.615.
     Section 13. Events of Default.
An “Event of Default” shall be deemed to exist under this Agreement in the event
of any of the following:
          (a) any of the events specified in clauses (a) through (d) of
Section 2 occur, regardless of whether Purchaser has exercised any right to
recoup or Charge-Back in connection with such event, or in the event Purchaser
in good faith deems itself insecure;
          (b) Purchaser either does not have on hand or believes in good faith
that Purchaser will not have on hand sufficient funds of Seller to fully satisfy
Seller’s Obligations;
          (c) Dissolution, cessation or termination of Seller’s business, or
should Seller’s business be placed in receivership or bankruptcy;
          (d) The loss, sale, levy, destruction, attachment, seizure or other
encumbrance of the Collateral should take place; or
          (e) Seller defaults in the payment or performance of any other
agreement now or hereafter entered into with Purchaser.
     The occurrence of any Event of Default under this Agreement shall be a
“Default” which entitles Purchaser to exercise any applicable rights and
remedies under:
          (a) any security interest granted to Purchaser to secure payment and
performance of the obligations of Seller hereunder; and
          (b) all other applicable sections of this Agreement or any document
executed in connection herewith.
     Section 14. Purchaser’s Remedies upon Seller’s Default.
In the event Seller is in Default, Purchaser shall have the right, in addition
to any other right or remedy available under applicable law, but not the
obligation, in Purchaser’s own name, or in the name of Seller, to take any one
or more of the following actions, simultaneously or in such sequence as
Purchaser shall determine in Purchaser’s sole discretion:

4



--------------------------------------------------------------------------------



 



  (a)   exercise all recoupment or setoff rights which Purchaser may have under
this Agreement or under applicable law;     (b)   require Seller to repurchase,
for cash or cash equivalent, all or any part of the Receivables sold to
Purchaser under this Agreement for the Purchase Price plus the Discount less:
(1) any applicable rebates and (2) any payments or collections received on any
Receivable;     (c)   exercise all the rights of a “Financing Agency” who has
purchased the Receivables under UCC Section 2.506;     (d)   proceed, without
additional notice to Seller, to foreclose under the Security Agreement and to
exercise all other legal and equitable remedies against any Guarantor or other
person who may be liable with Seller;     (e)   exercise all other rights and
remedies available to Purchaser.

Purchaser may use the Power of Attorney described in Section 3 of this Agreement
in order to exercise any of the remedies described in this Section, which are
cumulative and not exclusive.
     Section 15. Interest on Obligations.
All Obligations of Seller to Purchaser which become due and unpaid upon Seller’s
Default pursuant to Sections 13 and 14 of this Agreement shall bear interest at
the rate of 16% (Sixteen per cent) per annum. Interest will accrue on unpaid
Obligations during the period beginning on the tenth day following the date on
which Purchaser makes demand on Seller to repurchase the Receivable(s) and
ending on the date the Obligations are fully satisfied.
     Section 16. Verification of Receivables and Accounts; Collection by
Purchaser
Purchaser is authorized, but not obligated, to collect, sue for and give
releases for all monies due on all Receivables. Purchaser is authorized to
contact Seller’s account debtors at any time for purposes of verification or
collection of each Receivable and any of Seller’s other accounts receivable.
Seller shall cooperate with Purchaser to the maximum extent possible to provide
information necessary for Purchaser to accomplish this verification or
collection. Upon request by Purchaser, Seller shall provide all information
requested by Purchaser pertaining to Receivables and other accounts receivable
of Seller, including but not limited to copies of invoices, account balances,
and names and addresses of account parties. Before or after Default hereunder,
as to both Receivables and other accounts receivable of Seller, Purchaser is
authorized to forward statements and invoices directly to account debtors, and
to direct that payment be made to Purchaser or any other address designated.
Seller agrees to furnish Purchaser, upon request, any and all papers, documents
or records of whatever nature related directly or indirectly to any Receivable
and any other account receivable of Seller, and to cooperate generally in all
matters related to the collection of Receivables. In the event any merchandise
represented by a Receivable shall be returned to or repossessed by Seller, such
merchandise shall be held by Seller in trust for Purchaser, separate and apart
from the Seller’s own property, and subject to Purchaser’s directions and
control.

    Section 17. Representations and Warranties of Seller.

Seller hereby represents, warrants and guarantees to Purchaser as follows:
          (a) that the information contained in the application previously or
hereafter submitted by Seller, Seller’s financial statements and all other
materials previously or hereafter submitted in connection herewith are true,
correct and complete in all respects;
          (b) all federal, state and local tax returns and payments of any kind
due or owing by Seller have been timely filed and paid, and no part of the
Purchase Price for any Receivable shall be used to pay any wage or salary unless
appropriate withholdings have been deposited;
          (c) execution of Schedule “A” by Purchaser will thereby vest in
Purchaser absolute ownership of each Receivable free from any security
interests, liens, claims or equities of third parties;
          (d) Seller is the sole owner of and has good, free and unencumbered
title to each Receivable and the Collateral;
          (e) execution and performance of this Agreement has been duly
authorized by all necessary actions and this Agreement and all the other
documents executed in connection herewith are legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with their
terms;
          (f) no other factoring, sale, assignment, lien, security interest or
pledge exists against any Receivable;
          (g) each Receivable is based upon a bona fide sale of goods or
services and represents a completed delivery or completed furnishing of property
or services in fulfillment of all the terms and provisions of a fully executed
and unexpired contract with the account debtor and is a valid and enforceable
obligation of the account debtor;
          (h) each account debtor has accepted goods or services covered by the
applicable Receivable;

5



--------------------------------------------------------------------------------



 



          (i) all Receivables are current, are not past due, have not been paid
in whole or in part, are outstanding in the amounts reflected in Schedule “A”
and are not and will not be subject to any dispute or claim as to price,
quality, quantity, workmanship, delay in shipment, set off, counterclaim or
other defense;
          (j) no product or service was provided on a guaranteed-sale basis or
“buy-back” agreement, and the account debtor has not and will not claim any
defense of any kind or character or object for any reason whatsoever against
payment of such Receivable;
          (k) Seller’s chief executive office and the location where all books
and records pertaining to each Receivable are kept are at the address shown
below for notice to Seller;
          (l) Seller is solvent, properly licensed and authorized to operate its
business under the name designated herein, and is in good standing with and duly
organized under the laws of the jurisdiction under which it was organized or
incorporated, and has the requisite authority to transact business in each state
in which it is engaged in business;
          (m) Seller uses no trade name or pseudonym that has not been disclosed
to Purchaser in writing;
          (n) no petition in bankruptcy has been filed by or against Seller nor
has Seller filed any petition seeking an arrangement of its debts or for any
other relief under the Bankruptcy Code of the United States;
          (o) that no application for appointment of a receiver or trustee for
all or a substantial part of Seller’s property is pending;
          (p) Seller has made no assignment for the benefit of creditors;
          (q) Seller does not own, control or exercise dominion over, in any way
whatsoever, the business of any account debtor on any Receivable;
          (r) to the best of Seller’s knowledge, the account debtor is not
insolvent or the subject of any bankruptcy or insolvency proceeding and has not
made an assignment for the benefit of creditors, suspended normal business
operations, dissolved, liquidated, terminated its existence, ceased to pay its
debts as they become due, or suffered a receiver or trustee to be appointed for
any of its assets or affairs;
          (s) a financing statement in favor of Purchaser in a form provided by
Purchaser is of record in all jurisdictions and filing offices necessary or
appropriate to perfect Purchaser’s ownership of the Receivables, subject to no
other filings, and there is not of record, in any jurisdiction or filing office,
any financing statement, notice of lien, tax lien, notice of assessment,
assessment, assignment, charge, or other instrument of any kind covering any
Receivable;
          (t) all Receivables arise from services rendered or products sold to
commercial entities for business purposes and not for personal, family, or
household purposes;
          (u) Seller is not in default in any material respect under any loan
agreement, indenture, mortgage, security agreement, or other material agreement
or obligation to which it is a party or by which any of its properties may be
bound;
          (v) there is no action, suit, investigation, or proceeding before any
court, governmental authority, or arbitrator pending, or to the knowledge of
Seller, threatened against or affecting Seller, that would, if adversely
determined, have a material adverse effect on the financial condition or
operations of Seller;
          (w) there are no outstanding judgments against Seller;
          (x) all of Seller’s statements, representations and warranties
contained in any applications or other documents submitted to Seller in
connection herewith are true, complete and correct in all respects;
          (y) the Collateral is not related to transactions involving the sale
of farm products; and
          (z) each of the Receivables was generated incident to a arm’s length
transaction with the party responsible for payment of the Receivable, and none
of the Receivables are related to sales to any entity which is affiliated with
Seller in any way.
SELLER HAS CAREFULLY CONSIDERED THE REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN AS THEY RELATE TO EACH RECEIVABLE, AND UNDERSTANDS THAT ALL
REPRESENTATIONS AND WARRANTIES MADE BY SELLER SHALL BE DEEMED REAFFIRMED BY
SELLER UPON EXECUTION OF EACH SUPPLEMENTAL SCHEDULE “A” HERETO. SELLER
ACKNOWLEDGES THAT ANY KNOWING OR RECKLESS ERROR OR OMISSION MADE BY SELLER IN
THE REPRESENTATIONS OR WARRANTIES MADE HEREIN MAY SUBJECT SELLER TO CIVIL AND
CRIMINAL PENALTIES, IN ADDITION TO CIVIL LIABILITY.

6



--------------------------------------------------------------------------------



 



     Section 18. Certain Covenants of Seller.
Seller covenants and agrees that it will not, without prior, written notice to
Purchaser
          (a) move either its chief executive office or the location where books
and records pertaining to the Receivables are kept to a location outside of
Collin County in the State of Texas;
          (b) use any trade name;
          (c) change its name;
          (d) take or omit taking any actions that would render any of Seller’s
representations and warranties incorrect or incomplete;
          (e) merge or consolidate with any other corporation or entity;
          (f) dissolve or cease its operations as they are now conducted;
          (g) take any action that would cause or induce any account debtor on
any Receivable to fail to pay the Receivable in a timely manner; or
          (h) take any action that would result in any material change in
ownership or operational control of Seller.
          Seller covenants that it will notify Purchaser in writing immediately
upon the imposition or assessment of any, tax lien, assessment or similar levy
against Seller or any of Seller’s assets, and upon any Dispute arising with
respect to any Receivable.
          Seller shall not at any time, without the prior written consent of
Purchaser in each instance, take any collection action with respect to the
Receivables, including but not limited to the following action, (a) granting any
extension of time for payment of any of the Receivables, (b) compromising or
settling any of the Receivables for less than the full amount thereof, (c)
releasing in whole or in part any account debtor, or (d) granting any credits,
discounts, allowances, deductions, return authorizations or the like with
respect to any of the Receivables.
     Section 19. Other Accounts Receivable.
At the request of Purchaser, Seller shall agree to direct its customers or
otherwise cause payments relating to all other accounts receivable (whether
purchased hereunder or not) to be directed to Purchaser for processing.
Purchaser shall have the right to facilitate this processing by taking all
actions necessary to cause all of Seller’s Receivables and any other accounts
receivable to be directed to Purchaser and Purchaser may use that Special Power
of Attorney described in Section 3 for that purpose. Purchaser may, from time to
time, with or without notice, subtract from any such collections any charges or
Obligations as defined in this Agreement. Purchaser shall show any collections
on the Collection Report (as defined in Section 20) and shall from time to time
release the amounts collected to Seller, subject to any charges thereto properly
made by Purchaser. Purchaser shall charge no additional consideration for such
processing and shall bear no responsibility or obligation in connection
therewith.
     Section 20. Reports.
Purchaser shall prepare and send to Seller by mail or by telephone facsimile or
by other means of delivery periodic reports of Purchases & Advances (herein so
called) detailing the Receivables purchased. Such reports shall detail the
Purchase Price of each Receivable. By similar means, periodic Collection Reports
(herein so called) shall be sent to Seller at the discretion of Purchaser
detailing for a specific period Receivables collected or charged back and other
accounts receivable collected, other debits and credits called for in this
Agreement, Discounts charged, rebate of Discounts and, in general, the balance
of any amounts owed to or from Seller. Seller is aware that such balance is
reported in the column titled “Reserve Refund” of each Collection Report and
that Reserve Refund has no meaning other than it serves as the title for such
column. By similar means, Reserve Account Reports (herein so called) may be sent
to Seller (at the discretion of Purchaser) accounting for the balance owing to
or from Seller as derived from all debits and credits made in connection with
this Agreement.
     Section 21. Resolution of Disputes; No Assumption of Liability by
Purchaser.
     Seller shall immediately notify Purchaser of the assertion by any account
debtor of any Dispute. Seller shall settle, at its own expense, all Disputes,
subject to Purchaser’s approval, but Purchaser shall have the right, in its
discretion, to settle any Dispute directly with the account debtor involved upon
such terms as Purchaser may deem advisable and at Seller’s expense without
waiving Purchaser’s right to Charge-Back any Receivable or to declare a Default,
and any deficiency resulting from such settlement shall be the responsibility of
Seller.
     Seller authorizes Purchaser to accept, indorse and deposit on behalf of
Seller any checks tendered by an account debtor “in full payment” of its
obligation to Seller. Seller shall not assert against Purchaser any claim
arising therefrom, irrespective of whether such action by Purchaser effects an
accord and satisfaction of Seller’s claims, under Section 3.311 of the UCC, or
otherwise.

7



--------------------------------------------------------------------------------



 



     Seller specifically acknowledges and agrees that Purchaser is not assuming
any liability or obligation of any kind to Seller’s customers or in any way
relating to the Receivables or any of Seller’s other accounts receivable.
     Section 22. SELLER’S INDEMNITY OF PURCHASER. Seller           hereby
unconditionally and irrevocably, jointly and severally, agrees to indemnify,
defend and hold harmless Purchaser, its officers, servants, employees, agents,
attorneys, principals, directors, affiliates, shareholders, parents,
subsidiaries, predecessors, successors, and assigns (collectively, the
“Indemnified Parties”) from and against any and all Losses (as hereinafter
defined) that any Indemnified Party may suffer, pay or incur as a result of,
arising from or connected with any Claim (as hereinafter defined) threatened or
asserted against any Indemnified Party, by any person or entity.
For purposes hereof, “Claims” shall mean all, claims, demands, lawsuits, causes
of action, choses in action and other legal and administrative actions and
proceedings of whatever nature or kind threatened, brought, threatened or
asserted against any Indemnified Party whether by reason or in consequence of
direct action, counterclaim, cross-claim, third party claim, intervention,
interpleader, or otherwise, even if groundless, false, meritless or fraudulent,
and whether or not caused directly or indirectly, by any error, omission, act or
negligence of any Indemnified Party so long as the claim, lawsuit, cause of
action, chose in action or other legal action or proceeding is alleged or
determined, directly or indirectly, to arise out of, result from, relate to, or
be based upon, in whole or in part: (i) the obligations, duties,
responsibilities, activities, acts or omissions of any person or entity,
including any Indemnified Party, in connection with this Agreement or any
Purchase Document; (ii) any relationship between any Indemnified Party and
Seller (or any predecessor or successor-in-interest to Seller); or (iii) any
matter whatsoever relating to any of the Receivables, including, without
limitation, the use, ownership, sale, conversion, disposition, or collection of
all or any portion of the Receivables (including compliance with laws).
For purposes hereof, “Losses” shall mean any losses, costs, damages, expenses,
judgments, liabilities, obligations and penalties of whatever nature or kind,
including, without limitation, attorneys’, accountants’ and other professional
fees; litigation expenses and court costs and expenses; amounts paid in
settlement; amounts paid to discharge judgments, penalties, fines and amounts
payable to or incurred by any Indemnified Party to any other person or entity,
directly or indirectly, resulting from, arising out of or relating to one or
more Claims.
In the event that Seller fails or refuses to defend any Indemnified Party as
required herein, or Seller fails or refuses to engage independent counsel to
defend any Indemnified Party to avoid any possible conflict of interest that
results from joint representation of Seller and any Indemnified Party by the
same counsel, then, in such event, Indemnified Party, at its option, may engage
counsel to defend Indemnified Party and Seller consents, covenants and agrees to
bear and pay all such legal fees and related costs just as though Seller had
incurred the same for its own account.
     Section 23. Books and Records.
Seller agrees to permit Purchaser access to all books and records of the Seller
during normal business hours.
     Section 24. Taxes.
All taxes and governmental charges imposed with respect to the sales of the
goods related to the Receivables shall be charged to Seller.
     Section 25. Termination.
Seller and Purchaser recognize that future purchases of Receivables are to be
made only with mutual consent, through joint execution of a supplemental
Schedule “A”. Accordingly, either party may terminate this Agreement at any time
as it relates to future Receivables. As to Receivables at any time purchased,
however, Seller may terminate this Agreement only upon thirty (30) days prior
written notice to Purchaser, and subject to the following terms: Purchaser shall
not be obligated to release its security interest and execute releases of UCC
filings until twenty (20) Business Days (hereinafter defined) after all
Receivables have been paid to Purchaser in full. At such time, Purchaser shall
also release to Seller the balance, if any, owed to Seller as derived from all
debits and credits made in connection with this Agreement. Termination of this
Agreement shall not terminate any of Seller’s other liabilities or obligations
hereunder, including but not limited to any obligations that may arise under
Seller’s indemnification obligation described above. Should Seller fail to give
Purchaser the requisite thirty (30) days written notice prior to termination as
provided for herein, Seller shall pay to Purchaser a termination fee equal to
the sum of (a) the average minimum monthly discount fee collected over the
previous calendar quarter, plus (b) the average minimum monthly invoice fee
collected over the previous calendar quarter. As used in this Agreement, the
term “Business Day” means any day on which commercial banks are not authorized
or required to close in Houston, Texas.
     Section 26. Waiver.
Any failure by Purchaser to exercise any of its rights hereunder shall not be
deemed to be a waiver by Purchaser of such or any other rights, nor in any
manner impair the subsequent exercise of the same or any other right, and any
waiver by Purchaser of any Event of Default or Default shall not constitute a
waiver of any subsequent Event of Default or Default.

8



--------------------------------------------------------------------------------



 



     Section 27. Choice of Law; Venue, Service of Process; Arbitration.
This Agreement shall be construed according to the laws of the State of Texas,
and shall be wholly performable in Harris County, Texas. Except as provided
herein the following Arbitration Provision (“Arbitration Provision”), any action
or proceeding against Seller under or in connection with this Agreement or any
of the Purchase Documents may be brought in any state or federal court in Harris
County, Texas, and Seller hereby irrevocably submits to the nonexclusive
jurisdiction of such courts and waives any objection it may now or hereafter
have as to the venue of any such court as an inconvenient forum. Seller agrees
that service of process upon it may be made by certified or registered mail,
return receipt requested, at its office specified in this Agreement, regardless
of whether said notice is claimed or received by Seller. Except as provided in
the Arbitration Provision, nothing herein or in any of the Purchase Documents
shall affect the right of Purchaser to serve process in any other manner
permitted by law or shall limit the right of Purchaser to bring any action or
proceeding against Seller or with respect to any of its property in courts in
other jurisdictions. Except as provided in the Arbitration Provision, any action
or proceeding by Seller against Purchaser shall be brought only in a court
located in Harris County, Texas.
     Section 28. ARBITRATION PROVISION. The Seller and Purchaser agree that all
disputes, claims and controversies arising from this document or any documents
executed in connection herewith or otherwise, including without limitation
contract and tort disputes, shall be arbitrated pursuant to the Rules of the
American Arbitration Association, upon request of any party. No act to take or
dispose of any collateral securing the Obligations or covered by this instrument
shall constitute a waiver of this arbitration provision or be prohibited by this
arbitration provision. This includes, without limitation, obtaining injunctive
relief or a restraining order; invoking a power of sale under any deed of trust
or mortgage; obtaining a writ of attachment or imposition of a receiver; or
exercising any rights relating to personal property, including taking or
disposing of such property with or without judicial process pursuant to
Article 9 of the Uniform Commercial Code. Any disputes, claims or controversies
concerning the lawfulness or reasonableness of any act, or exercise of any right
concerning any collateral securing the Obligations or covered by this
instrument, including any claim to rescind, reform, or otherwise modify any
agreement relating to the collateral securing the Obligations or covered by this
instrument, shall also be arbitrated, provided however that no arbitrator shall
have the right or the power to enjoin or restrain any act of any party. Judgment
upon any award rendered by any arbitrator may be entered in any court having
jurisdiction; provided, however, that nothing contained herein shall be deemed
to be a waiver by any party that is a bank of the protections afforded to it
under 12 USC Section 91, Texas Finance Code Sections 35.009 and 36.005, or any
other protection provided banks by the laws of Texas or the United States. The
statute of limitations, estoppel, waiver, laches, and similar doctrines which
would otherwise be applicable in an action brought by a party shall be
applicable in any arbitration proceeding, and the commencement of an arbitration
proceeding shall be deemed the commencement of an action for these purposes. The
Federal Arbitration Act shall apply to the construction, interpretation, and
enforcement of this arbitration provision. If the Federal Arbitration Act is
inapplicable to any such claim or controversy for any reason, such arbitration
shall be conducted pursuant to the Texas General Arbitration Act and in
accordance with this arbitration provision and the Commercial Arbitration Rules
of the American Arbitration Association.
     Section 29. Assignment; Successors and Assigns.
Purchaser may from time to time assign its rights under this Agreement, and the
assignee shall be entitled to all of the rights and remedies of Purchaser under
this Agreement, including its rights as a secured party. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
administrators, legal representatives, successors and assigns; however, Seller
may not assign its obligations or rights under this Agreement without the
written consent of Purchaser.
     Section 30. Severability.
If any provision of this Agreement shall, for any reason, be held to violate any
applicable law, then the remaining portion of this Agreement shall remain in
full force and effect.
     Section 31. Headings, Construction.
The headings contained in this Agreement are for reference purposes only and
shall not modify or affect the terms of this Agreement in any manner.
     Section 32. Saturday, Sunday or Legal Holiday.
If any day provided in this Agreement for the performance of any obligation
should fall on a day which is not a Business Day, the compliance with such
obligation or delivery shall be deemed acceptable on the next Business Day
following such day.
     Section 33. Notices.
Any notice, demand or request permitted, required or desired to be given under
this Agreement shall be in writing and shall be deemed effectively given when
actually hand delivered, when sent by facsimile to the number set forth below
for each party or when sent by United States certified or registered mail,
return receipt requested, postage prepaid, or sent by private, receipted carrier
guaranteeing same-day or next-day delivery, addressed as follows:

9



--------------------------------------------------------------------------------



 



If to Purchaser:
Amegy Bank National Association
Accounts Receivable Finance Division
P.O. Box 27459
Houston, Texas 77227-7459
Attention: Robin Gutierrez
Telephone No.: (713) 235-8800
Fax No.: (713) 232-2542
If to Seller:
VIEWCAST.COM, INC. also dba VIEWCAST CORPORATION and OSPREY TECHNOLOGIES, INC.
and VIDEOWARE, INC.
3701 W. Plano Parkway, Suite 300
Plano, TX 75075
Attention: David T. Stoner
Telephone No.: 972-488-7200
Fax No.: 972-488-7299
     Section 34. Costs of Enforcement.
In the event of any default or breach by Seller under this Agreement, or any
portion hereof, whether or not such enforcement becomes necessary by reason of a
breach or default by Seller and/or in the event it becomes necessary for
Purchaser to employ an attorney and incur other expenses to collect any
Receivable or Obligation, Seller agrees to pay to Purchaser on demand, from time
to time as such amounts are incurred by Purchaser, an amount or amounts equal to
all fees, expenses, attorneys’ fees and costs incurred by Purchaser including
but not limited to court costs and reasonable attorneys’ fees. The costs
described in this section may become Obligations under Section 12 of this
Agreement. Furthermore, Seller agrees to reimburse Purchaser on demand for the
actual amount of all costs and expenses, including attorneys’ fees, which
Purchaser has incurred or may incur in:
          (a) negotiating, preparing, or administering this Agreement and any
documents prepared in connection herewith, all of which shall be paid
contemporaneously with the execution hereof or upon demand;
          (b) any way arising out of this Agreement;
          (c) protecting, preserving or enforcing any lien, security interest or
other right granted by Seller to Purchaser or arising under applicable law,
whether or not suit is brought, including but not limited to the defense of any
claims or Disputes; and
          (d) complying with any subpoena or other legal process attendant to
any litigation in which Seller is a party, including photocopying and travel
expenses.
     Section 35. Nature of Charges.
The Discounts, any additional Discounts, and commissions or other charges
payable hereunder constitute consideration for Purchaser’s services provided
hereunder in connection with making credit investigations, supervising the
ledgering of accounts purchased, supervising the collection of the accounts
purchased, assuming certain risks and other services provided by Purchaser
hereunder. Nothing contained herein shall be construed to require the payment of
interest for the use, forbearance, or detention of money (except with respect to
the interest that may be charged by Purchaser under Section 15) ; however,
should a court of competent jurisdiction rule that any part of Purchaser’s
discounts, additional discounts, and factoring commissions or any other charges
hereunder are in fact or in law to be treated as interest on funds advanced, in
no event shall Seller be obligated to pay that interest at a rate in excess of
the maximum amount permitted by law, and all agreements, conditions, or
stipulations contained herein, if any, which may in any event or contingency
whatsoever operate to bind, obligate, or compel Seller to pay a rate of interest
exceeding the maximum rate of interest permitted by law shall be without binding
force or effect at law or in equity to the extent only of the excess of interest
over such maximum rate of interest permitted by law. Also in such event,
Purchaser may “spread” all charges characterized as interest over the entire
term of all transactions with Seller and may refund to Seller the excess of any
payments made over the highest lawful rate. It is the intention of the parties
hereto that in the construction and interpretation of this Agreement, this
paragraph shall be given precedence over any other agreement, condition, or
stipulation herein contained which is in conflict with same.
     Section 36. Equitable Subrogation.
To the extent that Purchaser advances proceeds under this Agreement to Seller
that are used to pay any prior indebtedness secured by any outstanding lien,
security interest, charge or prior encumbrance against, in, on or to the
Receivables, then such proceeds shall have been advanced by Purchaser at
Seller’s request; and Purchaser shall be fully subrogated to any and all rights,
titles, interests, powers, equities, liens, encumbrances, and security interests
(collectively “Liens”) owned or granted by any owner or holder of such Liens,
irrespective of whether said Liens are released of record, or otherwise, and all
of said Liens shall fully inure to the benefit of Purchaser.

10



--------------------------------------------------------------------------------



 



     Section 37. Facsimile.
Seller agrees that any executed facsimile (faxed) copy of documents received by
Purchaser relating to this agreement, including but not limited to Schedules A,
Invoices or Bills of Lading, shall be deemed to be of the same force and effect
as the original, manually executed documents.
     Section 38. Joint and Several Obligations.
If more than one party is executing this Agreement as Seller, each party agrees
that its obligations hereunder are joint and several. Each party constituting
Seller agrees each party constituting Seller warrants to Purchaser that (a) the
value of the consideration received and to be received by it as a result of its
liability on the obligations of each other Seller is reasonably worth at least
as much as the liability and obligation it has hereunder, and (b) such liability
and obligation may reasonably be expected to benefit it, directly or indirectly.
Each party constituting Seller specifically agrees that execution by any one of
them of any Schedule A, bill of sale, or other instrument executed in connection
herewith shall be deemed the fully authorized act of each party constituting
Seller, jointly and severally binding upon each.
     Section 39. Obligations Absolute.
Seller and (if more than one party) each party constituting Seller agrees that
its obligations shall not be released, diminished, impaired or affected by the
occurrence of any one or more of the following events, all of which may occur
without notice to or consent of any other Seller:
     (a) Any release, partial release, subordination or loss of any security,
guaranty or collateral at any time existing in connection with the obligations
contained herein;
     (b) The death, insolvency, bankruptcy, disability or incapacity of any
Seller, any guarantor, or any other party now or hereafter obligated hereon;
     (c) Any renewal, extension, and/or rearrangement of all or any portion of
the obligations contained herein;
     (d) Any neglect, delay, omission, failure or refusal of Purchaser to take
or prosecute any action for the collection of the obligations provided herein;
     (e) The unenforceability for any reason of all or any part of the
obligations contained herein against any Seller, guarantor or other party;
     (f) The finding of any payment by any Seller to constitute a preference
under bankruptcy or similar debtor relief law;
     (g) Any release or partial release of liability of any Seller, guarantor or
other party; or
     (h) Any other action that might impair rights in the nature of contribution
or subrogation that any Seller might otherwise have.
     Section 40. Seller’s Waiver of Notice.
Seller hereby waives notice of nonpayment of any Receivables as well as all
other notices, demands or presentations for payment under this Agreement. Seller
further agrees that Purchaser may extend, modify or renew from time to time the
payment of any Receivable without notice to or consent by Seller.
     Section 41. Entire Agreement; Amendment.
This Agreement and the other instruments executed and delivered by Seller and
Purchaser in connection herewith represents and embodies the final, entire
agreement between the parties hereto and supersedes any and all prior
commitments, agreements, representations and understandings, whether written or
oral relating to the subject matter hereof and may not be contradicted or varied
by evidence of prior, contemporaneous or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements between the
parties hereto. The provisions of this Agreement may not be amended or modified
except by a written instrument executed by Purchaser and Seller.
     Section 42. Release of Liability.
Seller hereby releases and exculpates Purchaser, its officers, employees,
attorneys and designees, from any liability arising from any acts under this
Agreement or in furtherance thereof whether of omission or commission, and
whether based upon any error of judgment or mistake of law or fact, except for
willful misconduct. In no event will Purchaser have any liability to Seller for
lost profits or other special or consequential damages. Without limiting the
generality of the foregoing, Seller releases Purchaser from any claims which
Seller may now or hereafter have arising out of Purchaser’s endorsement and
deposit of checks issued by Seller’s customers stating that they were in full
payment of an account, but issued for less than the full amount which may have
been owed on the account.
     Section 43. Conflict.
Unless otherwise expressly stated in any other agreement between Purchaser and
Seller, if a conflict exists between the provisions of this Agreement and the
provisions of such other agreement, the provisions of this Agreement shall
control.

11



--------------------------------------------------------------------------------



 



     DATED this        day of                     , 2007.

            PURCHASER:

AMEGY BANK NATIONAL ASSOCIATION
      By:           Name : Robin Gutierrez        Title:   Vice President       
SELLER:

VIEWCAST.COM, INC. also dba VIEW CAST CORPORATION
      By:           Name:   David T. Stoner        Title:   President       
SELLER:

OSPREY TECHNOLOGIES, INC.
      By:           Name:   David T. Stoner        Title:   President       
SELLER:

VIDEOWARE, INC.
      By:           Name:   David T. Stoner        Title:   President     

THE STATE OF TEXAS
COUNTY OF                     
     Before me,                     , a notary public, on this day personally
appeared David T. Stoner, President of VIEWCAST.COM, INC. dba VIEWCAST
CORPORATION and OSPREY TECHNOLOGIES, INC. and VIDEOWARE, INC., known to me to be
the person whose name is subscribed to the foregoing instrument and acknowledged
to me that he/she executed the same for the purposes and consideration therein
expressed.
     Given under my hand and seal of office this        day
of                       , 2007.

                        Notary Public — State of Texas           

12